Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Response to Arguments
Applicant's amendments and arguments filed on 9/3/2021 overcome all the rejections set forth in the previous Office Action. 
Allowable Subject Matter
Claims 1-7, 10-20 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-7 and 10-13, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
said determination image generation part generates minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of captured image data at an identical pixel position is set as a luminance value at the pixel position and then generates said determination image data as binarized data based on said minimum luminance image data; and 
said defect determination part determines that a defect exists in said inspection target region when a dark part exists in an area equal to or larger than a predetermined second dark part threshold in said determination image data in which a dark part corresponding to an opening in said inspection target region is excluded and a bright part corresponding to any joining part and a dark part corresponding to outside of said sealed honeycomb structural body, if any, are additionally excluded. 
The prior art fails to teach Claims 14-20 and 23-24, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in said determination image generation step, minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of captured image data at an identical pixel position is set as a luminance value at the pixel position is generated, and then said determination image data is generated as binarized data based on said minimum luminance image data; and in said defect determination step, it is determined that a defect exists in said inspection target region when a dark part exists in an area equal to or larger than a predetermined second dark part threshold in said determination image data in which a dark part corresponding to an opening in said inspection target region is excluded and a bright part corresponding to any joining part and a dark part corresponding to outside of said sealed honeycomb structural body, if any, are additionally excluded. 
The closest prior art, Sato et al. (JP 2014009970 A) reveals a similar system and technique as discussed in detail in the previous office action, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madara (US 10769772 B2): discloses a technique to detect defects of the end face of a honeycomb structure. See following figures.

    PNG
    media_image1.png
    295
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    521
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    602
    media_image4.png
    Greyscale

Zoeller (US 20110116704 A1): discloses a system 100 for inspecting the end face of a honeycomb structure 10.

    PNG
    media_image5.png
    560
    834
    media_image5.png
    Greyscale

Yokoyama et al. (US 20030174320 A1): discloses a system 50 for inspecting a honeycomb structure 11.

    PNG
    media_image6.png
    427
    550
    media_image6.png
    Greyscale

Booth et al. (US 8537215 B2): discloses an inspection system for a ceramic honeycomb structure for detecting defects on all surfaces including end faces.

    PNG
    media_image7.png
    609
    492
    media_image7.png
    Greyscale

Hasegawa (US 10217012 B2): discloses a system 10 with surrounding light sources 25 to inspect a sample item 12 on a transport mechanism 18.

    PNG
    media_image8.png
    464
    668
    media_image8.png
    Greyscale

 Sasazawa et al. (US 20120081701 A1): discloses a system for inspecting a surface of a substrate.

    PNG
    media_image9.png
    471
    799
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/FENG NIU/Primary Examiner, Art Unit 2669